NORTHCUTT, Judge.
Antonio Finn challenges the order of the trial court summarily denying his motion filed pursuant to Florida Rule of Criminal Procedure 3.850. We reverse and remand for further proceedings on one of Finn’s claims and affirm, without comment, the remainder of his claims.
In ground one of his motion, Finn alleged ineffective assistance of trial counsel based on counsel’s failure to object to the scoring of a juvenile offense as prior record on his guidelines scoresheet where Finn pleaded no contest and adjudication was withheld. Finn cited to Batchelor v. State, 729 So.2d 956 (Fla. 1st DCA 1999), in support of his claim. The trial court denied this claim, citing to Hill v. State, 805 So.2d 61 (Fla. 3d DCA), review dismissed by 817 So.2d 847 (Fla.2002), which holds that an offense is properly scored as prior record under the guidelines even if adjudication was withheld. The trial court stated that it “was unable to locate any ruling issued by [the Second District Court of Appeal] that adopted the reasoning set forth” in Batchelor. However, in State v. Freeman, 775 So.2d 344 (Fla. 2d DCA 2000), review denied by 790 So.2d 1108 (Fla.2001), we specifically aligned ourselves with Batchelor. See also McMillian v. State, 827 So.2d 354 (Fla. 2d DCA 2002). We therefore reverse the trial court’s order as it relates to. this claim and remand for the trial court to consider the claim.
Affirmed in part, reversed in part, and remanded.
ALTENBERND, C.J., and CASANUEVA, J., Concur.